DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 01/013/2022 has been entered.  Claims 1-20 are pending for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-5, 7, 8-12 and 14-19 5-10, 12-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of issued patent 10,802,660.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variation:



Current App. No. 17/020,403
U.S. Pat. 10,802,660
1. A method comprising:

















identifying a view component in a view of the set of views from the platform agnostic data;

mapping, via a first type of metadata definition, the view component to an attribute-specific type of view component based on a form factor of the electronic device;


binding, via a second type of metadata definition, the attribute-specific type of view component to a class in a library that represents natively implemented platform- 

identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and



obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition;
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition

instantiating the alternative platform-specific user-interface element with the one or more configuration options based on a call to the library to render the view of the set of views.

for each electronic device of a set of electronic devices:

a set of views in the user interface, and
a navigation flow associated with the set of views; generating the user interface of the application on the electronic device based on the platform agnostic data; and
rendering each view according to the navigation flow in the user interface, based on an attribute associated with the electronic device and a plurality of metadata definitions associated with the electronic device, by:
identifying each view component in a view from the platform agnostic data, wherein each view component is arranged in a render hierarchy;
mapping, via a first type of metadata definition from the plurality of metadata definitions, each view component to an attribute-specific type of view component based on a form factor of the electronic device;

identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition;
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition; and



instantiating the alternative platform-specific user-interface element with the one 


1. rendering each view according to the navigation flow in the user interface, based on an attribute associated with the electronic device and a plurality of metadata definitions associated with the electronic device

3. The method of Claim 2, wherein the method further comprises: rendering the view of the set of views during execution of an application on the electronic device until use of the application is discontinued.
11. The method of claim 1, comprising: rendering the view during execution of the application on the electronic device until use of the application is discontinued.
4. The method of Claim 1, wherein the one or more configuration options includes a display option, a layout option, or a size option.
2. The method of claim 1, wherein the one or more configuration options comprise at least: a display option; a layout option; or a size option.
5. The method of Claim 1, wherein the second type of metadata definition includes one or more modifiers.
12. The method of claim 1, wherein the first type of metadata definition further comprises a modifier for the attribute-specific type
7. The method of Claim 1, wherein the method further comprises: obtaining one or more configuration options specific to the electronic device from the second type of metadata definition.
1. obtaining one or more configuration options specific to the electronic device from the second type of metadata definition;
8. A system comprising:

a processor; and



obtaining, at an electronic device, platform agnostic data that includes a set of views for a user interface;











identifying a view component in a view of the set of views from the platform agnostic data;


mapping, via a first type of metadata definition, the view component to an attribute-specific type of view component based on a form factor of the electronic device;








identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and

obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition; and 21Client Ref. No.: 1508760USCON
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition; and


instantiating the alternative platform-specific user-interface element with one or more configuration options by a call to the library to render the view.


one or more processors; and

obtaining, from a remote server, platform agnostic data describing the user interface of the application on the electronic device, wherein the platform agnostic data includes:
a set of views in the user interface, and a navigation flow associated with the set of views;
generating the user interface of the application on the electronic device based on the platform agnostic data; and rendering each view according to the navigation flow in the user interface, based on an attribute associated with the electronic device and a plurality of metadata definitions associated with the electronic device, by:
identifying each view component in the view from the platform agnostic data, wherein each view component is arranged in a render hierarchy;
mapping, via a first type of metadata definition from the plurality of metadata definitions, each view component to an attribute-specific type of 
binding, via a second type of metadata definition from the plurality of metadata definitions, the attribute-specific type to a class in a library that represents natively implemented platform-specific user-interface elements on the electronic device, wherein the binding comprises at least:


identifying a first from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and

obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition; obtaining one or more 

instantiating the alternative platform-specific user-interface element with the one or more configuration options by a call to the library to render the view.

rendering each view of the set of views in the user interface according to a navigation flow in the user interface of the electronic device.

4. rendering each view according to the navigation flow in the user interface, based on an attribute associated with the electronic device and a plurality of metadata definitions associated with the electronic device, by:


10. The system of Claim 9, wherein the method further comprises: rendering the view of the set of views during execution of an application on the electronic device until use of the application is discontinued.

11. The method of claim 1, comprising: rendering the view during execution of the application on the electronic device until use of the application is discontinued.
11. The system of Claim 8, wherein the one or more configuration options includes a display option, a layout option, or a size option.

2. The method of claim 1, wherein the one or more configuration options comprise at least: a display option; a layout option; or a size option.


12. The method of claim 1, wherein the first type of metadata definition further comprises a modifier for the attribute-specific type
14. The system of Claim 8, wherein the method further comprises: obtaining one or more configuration options specific to the electronic device from the second type of metadata definition.

4. obtaining one or more configuration options specific to the electronic device from the second type of metadata definition;
15. A non-transitory computer readable storage medium comprising instruction, which when executed by a processor of a computing device, cause the computing device to perform:


obtaining, at an electronic device, platform agnostic data that includes a set of views for a user interface;













identifying a view component in a view of the set of views from the platform agnostic data;


mapping, via a first type of metadata definition, each view component to an attribute-specific type of view component based on a form factor of the electronic device;
binding, via a second type of metadata definition, the attribute-specific type of view component to a class in a library that represents natively implemented platform-specific user-interface elements on the electronic device, wherein the binding comprises at least:



identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and
obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition; and
one or more configuration options specific to the electronic device from the second type of metadata definition; and



instantiating the alternative platform-specific user-interface element with one or more configuration options by a call to the library to render the view.


obtaining, from a remote server, platform agnostic data describing a user interface of an application on an electronic device, wherein the platform agnostic data includes:
a set of views in the user interface, and a navigation flow associated with the set of views;
generating the user interface of the application on the electronic device based on the platform agnostic data; and
rendering each view according to the navigation flow in the user interface, based on an 
identifying each view component in a view from the platform agnostic data, wherein each view component is arranged in a render hierarchy;
mapping, via a first type of metadata definition from the plurality of metadata definitions, each view component to an attribute-specific type of view component based on a form factor of the electronic device;
binding, via a second type of metadata definition from the plurality of metadata definitions, the attribute-specific type to a class in a library that represents natively implemented platform-specific user-interface elements on the electronic device, wherein the binding comprises at least:
identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
failing to identify any available platform-specific interface element on the electronic device based on the first rule; and

instantiating the alternative platform-specific user-interface element with the one or more configuration options by a call to the library to render the view.

wherein the instruction further comprises: rendering each view of the set of views in the user interface according to a navigation flow in the user interface of the electronic device.

5. rendering each view according to the navigation flow in the user interface, based on an attribute associated with the electronic device and a plurality of metadata definitions associated with the electronic device, by
17. The non-transitory computer readable storage medium of Claim 16, wherein the instruction further comprises: rendering the view of the set of views during execution of an application on the electronic device until use of the application is discontinued.

11. The method of claim 1, comprising: rendering the view during execution of the application on the electronic device until use of the application is discontinued.
18. The non-transitory computer readable storage medium of Claim 15, wherein the one or more configuration options includes a display option, a layout option, or a size option.

2. The method of claim 1, wherein the one or more configuration options comprise at least: a display option; a layout option; or a size option.



12. The method of claim 1, wherein the first type of metadata definition further comprises a modifier for the attribute-specific type.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Shenfield (US Pub. 2006/0200749).


Regarding claim 1
obtaining, at an electronic device, platform agnostic data that includes a set of views for a user interface (Sokolov; fig. 3; as image 310 receive from server and display with and characteristics associated with the copy image 310), the second subset of display characteristics, and/or other information (e.g., first subset of display characteristics, current display characteristics, metadata or other information associated with the copy image 310 (i.e. based on the information it display on the display device); paragraph 53); 
identifying a view component in a view of the set of views from the platform agnostic data (Sokolov; fig. 4; information display on the second device (received from other computing device such as server) and display with characteristic such as a second display resolution, a second display screen size, a second display screen shape, etc., which can determine, at least in part, how the information will appear on device; paragraph 57, display presentation such as text, image, video to the user (device); paragraph 24); 
mapping, via a first type of metadata definition, the view component to an attribute-specific type of view component based on a form factor of the electronic device (Sokolov; content management modify automatically or dynamically display parameters associated with the image content to adjust the size, display resolution, adjust orientation so on second display device displayed component 108 the modified image content which substantially same as appears on first display component 104 (mapped the image content same on both devices); paragraph 32); 
binding, via a second type of metadata definition, the attribute-specific type of view component to a class in a library that represents natively implemented platform- specific user-interface elements on the electronic device (Sokolov; content management component include data store that store user data metadata, code structure (objects, classes) instructions information relating modifying content, display characteristics associated with different communication devices (system store the other device capabilities and based on the characteristics of other devices object or other data display); paragraph 76, further, content management modify automatically or dynamically display parameters associated with the image content to adjust the size, display resolution, adjust orientation; paragraph 32), wherein the binding comprises at least: 
Sokolov does not teach expressly,
identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
However, Govindan does teaches,
identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element (Govindan; user interface modeling tool stores information regarding the display capabilities of a plurality of computing device which may include form factor which represent the display size of the computing device; paragraph 007, further, fig. 4 shows the user interface components which display based on the 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Govindan technique of developing application with component to display data based on the form factor of computing device to modify generate user interface and navigation flow of data to display on different devices based on the capabilities of Sokolov. It would have been motivated to make such combination to use the available screen space to fit the information on smallest display screen to prevent waste large amount of screen space.
Sokolov and Govindan do not teaches expressly,
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and 
obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition; and 
instantiating the alternative platform-specific user-interface element with one or more configuration options by a call to the library to render the view.  
However, Sundstrom teaches,
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule (Sundstrom; user receive email, fonts (element) device does not support so email message do not have the same fonts; paragraph 31); and 
obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition (Sundstrom; user receive email with HTML, and fonts library to formats and create the same layout as original email message (i.e. fonts equating as elements and email receiving device first of all fonts not available but alternatively used received HTML and fonts library to create identical layout as original); paragraph 32); and 
instantiating the alternative platform-specific user-interface element with the one or more configuration options based on a call to the library to render the view of the set of views (Sundstrom; email apparatus analyze the layout of the email message to create same email message as original email message with HTML code with fonts library (within fonts library a pluralities of fonts available to create same email layout) and recipient received HTML code with fonts library with set of instructions (user able to select and view different messages on the display screen); paragraph 32).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sundstrom’s technique of when same fonts not available use fonts from received fonts library to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping 


Sokolov, Govindan and Sundstrom do not teaches expressly,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition;
However, Shenfield teaches,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition (Shenfield; multiple presentation components 403a, 403b and 403c define differing work flows based on different supported capabilities of device (displaying a presentation on different types of devices based on their capabilities and presentation layout according to screen size); paragraph 45);
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Shenfield’s technique of displaying information based on the device capabilities to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and Shenfield’s technique of displaying information based on the device capabilities of Sokolov, Govindan and Sundstrom. The motivation for doing so would have been to 

Regarding claim 2, Sokolov, Govindan, Sundstrom and Shenfield teaches claim 1. Sokolov further teaches,
wherein the method further comprises: rendering each view of the set of views in the user interface according to a navigation flow in the user interface of the electronic device (Sokolov; fig. 4; information display on the second device (received from other computing device such as server) and display with characteristic such as a second display resolution, a second display screen size, a second display screen shape, etc., which can determine, at least in part, how the information will appear on device; paragraph 57).

Regarding claim 4, Sokolov, Govindan, Sundstrom and Shenfield teaches claim 1. Sundstrom further teaches,
wherein the one or more configuration options includes a display option, a layout option, or a size option (Sundstrom; as user apply the instruction with fonts library and HTML document, user able to view the email message in exactly the same format as the sender intended (i.e. right fonts from fonts library equating as configuration options); paragraph 32).


Regarding claim 6
wherein each view component is defined by at least one of: an identifier, a type, a value, or a parameter related to the view component (Govindan; image content manage by content management component and content originally formatted for display in accordance with a first subset of display characteristics of a first communication device and/or display parameter settings (e.g., display parameter settings relating to cropping, scaling, orientation, etc., of the image content) to facilitate displaying the image content on the user first communication device paragraph 79)

Claim 8 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Sokolov, Govindan and Sundstrom teaches a processor (Sokolov; fig. 9; processor 914; paragraph 91); and a memory (Sokolov; fig. 9; processor coupled with memory or data store 916 to store and retrieve information relating to displaying content; paragraph 91) storing instructions, which when executed by the processor (Sokolov; fig. 9; processor 914; paragraph 91) perform a method comprising: 

Claims 9, 11 and 13 are system claims that corresponding to method claims 2, 4 and 6. Therefore, they are rejected for the same reason as claims 2, 4 and 6 above.


Claim 15 is a non-transitory computer readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as 

Claims 16, 18 and 20 are non-transitory computer readable storage medium claims that corresponding to method claims 2, 4 and 6. Therefore, they are rejected for the same reason as claims 2, 4 and 6 above.





Claims 3, 10 and 17are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Shenfield (US Pub. 2006/0200749) as applied to claim 2 above, and further in view of Matic (U.S. Pat. Pub. 2008/0071657).

Regarding claim 3, Sokolov, Govindan, Sundstrom and Shenfield teaches claim 2. Sokolov, Govindan, Sundstrom and Shenfield do not teach expressly,
rendering the view of the set of views during execution of the application on the electronic device until use of the application is discontinued
However, Matic does teach,
rendering the view of the set of views during execution of the application on the electronic device until use of the application is discontinued (Matic; visual interface display one view visual at any given time and view may change automatically or response from user input, view transition from first view to second view (i.e. view does not change until user input to change view); paragraph 32).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Matic’s technique of displaying view until user input to change first view to second view to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying information based on the device capabilities of Sokolov, Govindan, Sundstrom and Shenfield. It would have been motivated to using various UI elements on the view for user to easy to navigate and interact with application.

Claim 10 is system claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.  

Claim 17 is non-transitory computer readable storage medium claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.  





Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Shenfield (US Pub. 2006/0200749) as applied to claim 1 above, and further in view of Ni et al. (U.S. Pat. Pub. 2011/0197197) hereinafter referred to as Ni. 

Regarding claim 5, Sokolov, Govindan, Sundstrom and Shenfield teaches claim 1. Sokolov, Govindan, Sundstrom and Shenfield do not teach expressly,
wherein the second type of metadata definition includes one or more modifiers
However, Ni does teach,
the first type of metadata definition further comprises a modifier for the attribute-specific type (Ni; developer tool having a editing module where it interact with configuration module to discover configurable attributes of a component (widget) or metadata associated with configurable attributes (e.g., metadata definition) for editing (i.e. user able to edit the specific attribute); paragraph 76).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ni’s technique of discover configurable attributes and editing module to editing configurable attribute to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying information based on the device capabilities of Sokolov, 


Claim 12 is system claim that corresponding to method claim 5. Therefore, they are rejected for the same reason as claim 5 above.  

Claim 19 is non-transitory computer readable storage medium claim that corresponding to method claim 5. Therefore, claim is rejected for the same reason as claim 5 above.  



Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Shenfield (US Pub. 2006/0200749) as applied to claim 1 above, and further in view of Shenfield (U.S. Pat. Pub. 2006/0200749).

Regarding claim 7, Sokolov, Govindan, Sundstrom and Shenfield teaches claim 1. Sokolov, Govindan, Sundstrom and Shenfield do not teach expressly,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition
However, Shenfield does teach,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition (Shenfield; multiple presentation components 403a, 403b and 403c define differing work flows based on different supported capabilities of device; paragraph 45).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Shenfield’s technique of displaying information based on the device capabilities to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying information based on the device capabilities of Sokolov, Govindan, Sundstrom and Shenfield. The motivation for doing so would have been to have advantages of being adaptable to operate on cross-platform for plurality of different devices.

Claim 14 is system claim that corresponding to method claim 7. Therefore, they are rejected for the same reason as claim 7 above.  

Response to Arguments

In the remarks, page 7, Sokolov, Govindan and Sundstrom fails to overcome “obtaining one or more configuration options specific to the electronic device from the second type of metadata definition
Regarding double patenting, examiner acknowledge the terminal disclaimer and respectfully withdraw during the time of allowance issue.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Dickinson et al. (US 2013/0241951 A1) teaches different modality metadata includes metadata that indicates how display component laid out based on the devices ([0029; figure 3]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143